Citation Nr: 1700078	
Decision Date: 01/03/17    Archive Date: 01/13/17

DOCKET NO.  10-03 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether the reduction of the evaluation for prostate cancer, from 100 percent to 60 percent, effective September 1, 2009, was proper.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1969 to October 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which originally reduced the evaluation assigned for prostate cancer from 100 percent to 40 percent, effective September 1, 2009.  An October 2014 rating decision later increased the evaluation to 60 percent, effective September 1, 2009.

The Board remanded this issue in May 2015 for further evidentiary development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  An August 2008 rating decision granted service connection for prostate cancer and assigned a 100 percent disability rating, effective June 24, 2008.

2.  A March 2009 rating action proposed a reduction of the disability rating assigned for prostate cancer from 100 percent to 40 percent, effective September 1, 2009.

3.  A May 2009 rating decision effectuated the proposed reduction of the disability rating for prostate cancer from 100 percent disabling to 40 percent, effective September 1, 2009.

4.  An October 2014 rating decision increased the disability rating for prostate cancer from 40 percent to 60 percent, effective September 1, 2009.

5.  The 100 percent disability rating for prostate cancer had been in effect for less than five years.

6.  With respect to the assigned disability rating reduction from 100 to 60 percent on September 1, 2009, an adequate reexamination indicated an improvement in the severity of the Veteran's service-connected prostate cancer, specifically that the Veteran's prostate cancer had entered remission and was manifested by voiding dysfunction requiring the use of an appliance.


CONCLUSIONS OF LAW

1.  The RO complied with the procedural requirements under 38 C.F.R. § 3.105(e) for effectuating rating reductions.  38 C.F.R. § 3.105 (2016).

2.  The reduction of the disability rating for the Veteran's prostate cancer from 100 percent to 60 percent was proper and the criteria for the restoration of a 100 percent disability rating for prostate cancer have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.105, 3.159, 3.344 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Compliance with Stegall

As noted in the Introduction, the Board previously remanded this claim in May 2015.  The Board's remand instructed the RO to: (1) contact the Veteran requesting information regarding additional treatment and proper authorization, and update VA treatment records; (2) confirm the Veteran's prostate cancer diagnosis and schedule him for an examination if necessary; and (3) readjudicate the claim.

VA sent a June 2016 letter requesting that the Veteran identify any additional treatment and provide the necessary authorization, as well as provide the names of any VA facilities from which he received treatment.  Updated VA treatment records were obtained and associated with the file.  The Veteran was scheduled for and attended a July 2016 VA examination.  The RO readjudicated the claims in a July 2016 Supplemental Statement of the Case (SSOC).  The Board observes that although additional records were added to the claims file after the July 2016 SSOC, they are not relevant to the matter on appeal.

As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand orders of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

II. VA's Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

Here, the Board notes that the issue on appeal stems from disagreement with 38 C.F.R. § 3.105(e) reductions and is not based upon a claim or application for benefits.  As discussed more fully below, the regulations pertaining to the reduction of evaluations for compensation contain their own notification and due process requirements.  See 38 C.F.R. § 3.105(e), (i).  The Board concludes that all notification and due process requirements provided under 38 C.F.R. § 3.105(e) have been met.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

III. Propriety of Reduction/Entitlement to Restoration

Initially, the Board notes that where the reduction in evaluation of a service-connected disability or employability status is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance and setting forth all material facts and reasons must be prepared.  The appellant must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons thereof, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  The appellant must also be informed that he or she may request a predetermination hearing, provided that the request is received by the VA within 30 days from the date of the notice.  If additional evidence is not received within the 60 day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the veteran expires.  38 C.F.R. § 3.105(e).

In this case, a March 2009 letter provided the Veteran with appropriate notice of a proposed reduction of his prostate cancer rating from 100 percent to 40 percent. During the ensuing 60 day period, the Veteran submitted a statement requesting a new VA examination.  In a May 2009 rating decision, the RO effectuated the proposed reduction, effective from September 1, 2009, noting that the Veteran had not submitted any evidence that the reduction should not be made.  The Veteran had been afforded a VA examination in February 2009, upon which the proposed reduction was based.  The Board agrees with the RO's determination that the Veteran's April 2009 statement did not amount to evidence that a reduction should not be made.  Based upon these facts, the Board finds that the RO's reduction of the Veteran's prostate cancer rating was procedurally in accordance with the notice provisions under 38 C.F.R. § 3.105. 

Service connection for prostate cancer had been in effect since June 24, 2008, at which time a 100 percent disability rating was assigned pursuant to the rating criteria under 38 C.F.R. § 4.115b, Diagnostic Code (DC) 7528.  The 100 percent disability was undisturbed until the reduction at issue, which, as noted above, was effective from September 1, 2009.  Given these facts, the 100 percent disability rating was in effect for less than five years before it was effectively reduced.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993) (noting that the duration of a rating must be measured from the effective date assigned that rating until the effective date of the actual reduction).

Regarding rating reductions, the law provides that, when a rating has continued for a long period at the same level (i.e., five years or more), a reduction may be accomplished when the rating agency determines that evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).  However, where a rating has been in effect for less than five years, the regulatory requirements under 38 C.F.R. § 3.344(a) are inapplicable, as set forth in 38 C.F.R. § 3.344(c).  In such cases, an adequate reexamination that discloses improvement in the condition will warrant reduction in rating.  See 38 C.F.R. § 3.344(c); 3.343(a).  A rating reduction requires an inquiry as to "whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations."  See Brown v. Brown, 5 Vet. App. 413, 421. 

Significantly, in a rating reduction case, VA has the burden of establishing that the disability has improved.  This is in contrast to a case involving a claim for an increased (i.e., higher) rating, in which it is the Veteran's responsibility to show that the disability has worsened.  A rating reduction case focuses on the propriety of the reduction, and is not the same as an increased rating issue.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282   (1992).

The question of whether a disability has improved involves consideration of the applicable rating criteria.  Diagnostic Code 7528 provides a 100 percent disability rating for malignant neoplasms of the genitourinary system (such as the Veteran's prostate cancer).  Subject to the same, the criteria provides that, following the cessation of surgical, x-ray, antineoplastic chemotherapy, or other therapeutic procedure, the 100 percent rating shall continue with a mandatory VA examination being performed every six months.  Any change in the assigned disability rating based upon such examinations are to be made subject to the provisions of 38 C.F.R. § 3.105(e).  38 C.F.R. § 4.115b, Diagnostic Code 7528, Note.  Diagnostic Code 7528 instructs that if there has been no local reoccurrence or metastasis, the disability is to be rated based upon residuals such as voiding dysfunction or renal dysfunction, whichever is predominant.  

Under the criteria for voiding dysfunction, disability requiring the use of absorbent materials which must be changed less than twice a day warrants a 20 percent disability rating.  A 40 percent disability rating is assigned for disabilities marked by the wearing of absorbent materials which must be changed two to four times per day.  A maximum schedular 60 percent disability rating is assigned for disabilities requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  The evidence of record contains no evidence of renal dysfunction, and as a result, the Board will not analyze a potential evaluation under those criteria.  Additionally, the Board will not evaluate the criteria for urinary frequency, obstructed voiding, or urinary tract infection as the schedular criteria do not provide for an evaluation in excess of the Veteran's current 60 percent disability rating.

Although the Veteran's disability rating was initially reduced to 40 percent, the Board will evaluate the legitimacy of the reduction based on the current 60 percent evaluation.  The March 2009 proposed reduction was based in part on a February 2009 VA examination.  The examination noted that the Veteran underwent radical prostatectomy in April 2008 and had resulting urinary incontinence and erectile dysfunction.  There was no lethargy, weakness, anorexia, weight loss or weight gain.  There was nocturia and no dysuria.  The Veteran was not on dialysis.  There was incontinence requiring the use of three to four pads per day.  Catheterization was needed for about 10 days after surgery.  There was no evidence of renal dysfunction.  There was no indication of cancer.  The diagnoses were prostate cancer status post radical prostatectomy with erectile dysfunction and urinary incontinence secondary.

Given the February 2009 VA examination and contemporaneous VA treatment records, the Board concludes that an adequate examination was performed in February 2009 that showed improvement consistent with a reduction from 100 percent to 60 percent under the provisions of 38 C.F.R. § 3.344(c), under the criteria for voiding dysfunction.  

Review of subsequent medical evidence, including VA treatment records and VA examinations in October 2010 and July 2016 do not reveal the recurrence of prostate cancer such as to warrant a 100 percent evaluation under Diagnostic Code 7528, or an increased evaluation under the criteria for Renal Dysfunction, the only applicable criteria with a schedular evaluation in excess of the currently assigned 60 percent.  38 C.F.R. § 4.115a.  The October 2010 VA examination report noted total incontinence and bladder neck contracture.  The Veteran was scheduled for an artificial sphincter.  The most recent June 2016 VA examination confirmed that the Veteran's prostate cancer was in remission and that there was no renal dysfunction.  His PSA was 0.01.  

Under the circumstances, the Board concludes that the RO's rating action to effectively reduce the Veteran's disability rating for prostate cancer from 100 percent to 60 percent, effective September 1, 2009, was proper as his prostate cancer is in remission.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.343(a), 38 C.F.R. 
§ 3.344(a) and (c).  Accordingly, this appeal is denied. 38 C.F.R. §§ 4.3, 4.7. 


ORDER

The reduction of the evaluation for prostate cancer, from 100 percent to 60 percent, effective September 1, 2009, was proper.


____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


